           Case MDL No. 2848 Document 372 Filed 03/19/20 Page 1 of 1



                   BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION


IN RE: ZOSTAVAX (ZOSTER
VACCINE LIVE) PRODUCTS                               MDL DOCKET NO. 2848
LIABILITY LITIGATION
THIS DOCUMENT RELATES TO:
Rebecca Gentile on Behalf of Herself and
Others Similarly Situated v. Merck & Co.,
Inc. and Merck Sharp & Dohme Corp.,
Civil Action No. OHS/2:19-cv-04174



   DEFENDANTS MERCK & CO., INC. AND MERCK SHARP & DOHME CORP.’S
          MOTION TO VACATE CONDITIONAL REMAND ORDER

       Pursuant to 28 U.S.C. § 1407 and Rule 10.2 of the Rules of Procedure of the Judicial Panel

on Multidistrict Litigation, Defendants Merck & Co., Inc. and Merck Sharp & Dohme Corp.

(collectively, “Merck”) hereby move to vacate the Conditional Remand Order filed in the above-

referenced case and request oral argument on this motion. Merck has set forth the reasons for this

motion in the accompanying memorandum.

Dated: March 19, 2020                        Respectfully submitted,

                                             /s/ Dino S. Sangiamo
                                             Dino S. Sangiamo
                                             Christopher J. Conoscenti
                                             Venable LLP
                                             750 East Pratt Street, Suite 900
                                             Baltimore, Maryland 21202
                                             t. 410-244-7400
                                             f. 410-244-7742
                                             dssangiamo@venable.com
                                             cjconoscenti@venable.com

                                             ATTORNEYS FOR DEFENDANTS
                                             MERCK & CO., INC. and MERCK SHARP &
                                             DOHME CORP.
